Citation Nr: 1146852	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-05 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to July 1974.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Togus, Maine (RO).  This case was remanded by the Board in November 2010 for additional development.


FINDING OF FACT

The preponderance of the competent evidence of record is against a finding that the Veteran has a diagnosis of a psychiatric disability for VA purposes.


CONCLUSION OF LAW

An acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2007 and February 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1) (2011).

Furthermore, if the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1 (1998).

However, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).

The Veteran's service medical records are negative for any diagnosis of a psychiatric disability.

After separation from military service, a July 2005 VA outpatient medical report stated that the Veteran had scored positive on a PTSD screening test.

A July 2006 VA outpatient medical report stated that the Veteran had scored negative on a PTSD screening test.

A November 2007 VA report from a social worker stated that the Veteran had originally been seen twice in July 2005 for mental health check-ups, at which time the Veteran and the social worker both agreed that "he seemed to need no counseling services."  The social worker stated that the Veteran had then returned for further treatment in August 2007.  The report included an extensive review of the Veteran's claimed stressors and his reported symptomatology.  The social worker made multiple conclusions based on that information, including that "based upon [DSM IV-R] reveals sufficient symptoms and impairment to justify an impression of [PTSD], with depressive features."

A December 2007 VA outpatient medical report did not include a psychiatric examination.  However, the report gave an assessment of depression and PTSD, but stated that the Veteran's PTSD was "possible."  The Veteran was referred to a mental health clinic.

A December 2010 VA PTSD examination report reviewed the Veteran's claims file, social history, and medical history, and specifically noted the Veteran's November 2007 diagnosis of PTSD from the VA social worker.  Following mental status evaluation and psychological testing, the examiner stated that the Veteran did not meet DSM-IV criterion F for a diagnosis of PTSD.  The report also stated that diagnostic testing "did not support a diagnosis of PTSD."  The examiner stated that the Veteran did not have any diagnoses for Axis I or Axis II and summarized that "no mental disorder was found."

The preponderance of the competent evidence of record does not show that the Veteran warrants a diagnosis of a psychiatric disability for VA purposes.  The Veteran's service treatment records are negative for any diagnosis of a psychiatric disability.  The PTSD screening tests conducted in July 2005 and July 2006 do not constitute diagnoses indicative of the presence of any psychiatric disability for VA purposes and, in any case, the latter test was negative.  38 C.F.R. § 4.125 (2011).  While the December 2007 VA outpatient medical report gave an assessment of depression and PTSD, it then stated that the Veteran had "possible PTSD."  Such a statement demonstrates that the PTSD diagnosis was speculative, not definitive.  In addition, no psychiatric testing was conducted in the December 2007 VA outpatient medical report and the Veteran was instead referred to a mental health clinic.  Accordingly, for the purposes of determining whether the Veteran has a diagnosis of a psychiatric disability for VA purposes, the Board finds that the December 2007 VA outpatient medical report warrants very low probative and persuasive weight.

There are only two other medical reports of record which discuss the presence or absence of a psychiatric diagnosis.  The November 2007 VA report from a social worker concluded that the Veteran had PTSD, while the December 2010 VA PTSD examination report concluded that the Veteran did not have any psychiatric disorders.  While both of those reports provide competent evidence, the Board finds that the December 2010 VA PTSD examination report warrants higher probative weight for two reasons.  First, the December 2010 VA PTSD examination report discussed the specific DSM-IV criteria for a PTSD diagnosis and explained precisely why the Veteran failed to meet those criteria.  That is contrasted with the November 2007 VA report from a social worker which simply made a non-specific comment that the Veteran's symptoms "justify an impression of [PTSD]," without further explanation.  Second, the December 2010 VA PTSD examination report included a mental status examination and diagnostic testing, while the November 2007 VA report from a social worker was based exclusively on the Veteran's reported symptomatology without an objective mental status examination or any diagnostic testing.  In addition, the December 2010 examination was conducted by a VA psychologist with a Ph.D. degree while the November 2007 report was from a VA social worker with the title of Readjustment Counseling Therapist with a B.S.W. degree.  The Board finds that the greater level of education and credentials of the psychologist also makes the December 2010 examination more persuasive.  Furthermore, the December 2010 VA examiner specifically considered the November 2007 finding of an impression of PTSD and nonetheless found that a diagnosis of PTSD was not warranted.

Accordingly, the Board finds that the December 2010 VA PTSD examination report warrants higher probative and persuasive weight than the November 2007 VA report from a social worker.  Therefore, the Board finds that the preponderance of the medical evidence of record is against a finding that the Veteran warrants a diagnosis of a psychiatric disability for VA purposes.

The Veteran's statements alone are not sufficient to prove that he has a diagnosis of a psychiatric disability for VA purposes.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that he warrants a diagnosis of a psychiatric disability for VA purposes.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board has considered whether the November 2007 report that an impression of PTSD with depressive features was justified.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the Board finds that the November 2007 VA report from a social worker does not represent a definitive diagnosis of a psychiatric disability.  In addition to the weighting reasons listed above, only one month later the December 2007 VA outpatient medical report specifically stated that the Veteran's PTSD diagnosis was "possible."  That demonstrates that, even after the November 2007 consultation, the PTSD diagnosis was not definitive and was still subject to discussion.  The next diagnostic evidence of record is the December 2010 VA PTSD examination report which clearly found that the Veteran did not have any diagnosed psychiatric disorders.

Accordingly, the Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran warrants a diagnosis of a psychiatric disability for VA purposes.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, the preponderance of the competent and probative evidence shows the Veteran does not warrant a diagnosis of a psychiatric disability for VA purposes.  Therefore, the Board finds that service connection for an acquired psychiatric disability, to include PTSD, is not warranted.

Even if the Board were to accept the diagnosis of PTSD made by the November 2007 social worker, that diagnosis would not warrant a grant of service connection for PTSD.  The social worker is not a VA psychologist or psychiatrist.  Therefore, service connection for PTSD cannot be granted based on that social worker's opinion pursuant to 38 C.F.R. § 3.304(f)(3) (2011).  Furthermore, an attempt to verify the Veteran's claimed stressors was unsuccessful.  Therefore, that diagnosis, even if considered accurate, is not shown to be based upon a verified occurrence during the Veteran's service.  The Veteran does not have any decorations indicative of having engaged in combat with the enemy during his service, and attempts to verify his claimed stressors did not result in any evidence that he engaged in combat with the enemy during his service.  Therefore, his account of the stressors cannot be used as verification of the occurrence of those stressors.  38 U.S.C.A. § 1154(b) (West 2002).  Therefore, the Board finds that even were the November 2007 impression of PTSD to be considered, that the evidence would still be against a finding of service connection for PTSD because that diagnosis was not provided by a VA psychologist or psychiatrist and was not based on a confirmed inservice stressor.

As the preponderance of the competent evidence of record is against a finding that the Veteran warrants a diagnosis of a psychiatric disability for VA purposes, the claim for service connection for a psychiatric disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


